Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

Response to Amendment and Arguments
Claims 1-10 and 13-15 are pending and are being examined in this application.
It is noted that the claim limitations indicated as invoking 112(f) claim interpretation will continue to be construed to cover the corresponding structure disclosed in the specification and equivalents thereof.
In light of Applicant’s remarks and amendments to the claims, the 112(b) rejection is updated.
In light of Applicant’s remarks and amendments to the claims, the 102 rejection is withdrawn.
Applicant' s arguments with respect to the 102 and 103 have been considered, but are moot in view of the new ground(s) of rejection provided below.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determiner configured to determine...” and “a replacer configured to replace...” in claim 1 and “an obtainer configured to obtain...” in claims 3 and 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During the examiner interview conducted on April 21, 2022, Applicant’s representative indicated that claims were drafted based on a Japanese language application and cited figure 9 of the drawings as support. In this context, the subject matter of independent claims 1, 14, and 15 is unclear and therefore indefinite. For the same reason, dependent claims 2-10 and 13 are also indefinite.
For purposes of examination and to expedite prosecution, claim 1 (and similarly claims 14 and 15) will be interpreted as follows:
1. (Currently Amended) An information processing device for enhancing security of data stored in a storage device, the information processing device comprising:
a determiner configured to determine a replacement attribute, as a replacement target of attribute values, from among a plurality of attributes of the data including the attribute values of the plurality of attributes corresponding to each of a plurality of objects of the data, wherein the plurality of attributes refers to a plurality of columns in a database table, and the plurality of objects refers to a plurality of rows in the database table; and
a replacer configured to replace the attribute values of the replacement attribute between at least two objects of the plurality of objects in the data determined by the determiner based on a usefulness of the data and a replacement limitation being a limitation in replacement of the attribute values, wherein the replacement limitation refers to a condition required to be satisfied with respect to the attribute values that are replaced;
wherein the replacer continues to replace the attribute values until a security test performed for a result of the replacement is successful.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa (US Pub. 20130239226) in view of Singh (US Pub. 20040049517).
Referring to claim 1, Miyakawa discloses an information processing device for enhancing security of data stored in a storage device [par. 75; anonymization processes are directed to protecting the privacy (i.e., security) of a user’s personal information], the information processing device comprising: 
a determiner [fig. 3A, CPU 310] configured to determine a replacement attribute as a replacement target of attribute values, from among a plurality of attributes of data including the attribute values of the plurality of attributes corresponding to each of a plurality of objects of the data [pars. 88 and 128; items are selected for anonymization (e.g., replacement)]; and 
a replacer [fig. 3A, CPU 310] configured to replace the attribute values of the replacement attribute...in the data determined by the determiner, based on a useful index being an index of usefulness of the data and a replacement limitation being a limitation in replacement of the attribute values [pars. 77, 85, 128, and 132; the anonymization processes are performed according to the use or utility of a user (i.e., usefulness), which is indicated by a priority value, and an anonymization policy (i.e., replacement limitation)],
wherein replacing the attribute values continues until a security test performed for a result of the replacement is successful [fig. 8, S805-813; par. 115; anonymization is performed in a loop until test step S813 returns “YES”; see also pars. 75 and 128; the anonymization processes are performed step by step until it is judged that anonymity has been satisfied (i.e., privacy is protected)].
Miyakawa does not appear to explicitly disclose wherein the plurality of attributes refers to a plurality of columns in a database table, and the plurality of objects refers to a plurality of rows in the database table; that the attribute values of the replacement attribute are between at least two objects of the plurality of objects; and wherein the replacement limitation refers to a condition required to be satisfied with respect to the attribute values that are replaced.
However, Singh discloses  wherein the plurality of attributes refers to a plurality of columns in a database table, and the plurality of objects refers to a plurality of rows in the database table; that the attribute values of the replacement attribute are between at least two objects of the plurality of objects; and wherein the replacement limitation refers to a condition required to be satisfied with respect to the attribute values that are replaced [par. 73; values are substituted between two records in a way that preserves analytical utility by computing the distance for variables between the two records; the substitution is only performed when certain conditions are met (e.g., the distance is the closest, the distance cannot be zero, etc.)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anonymization taught by Miyakawa so that anonymization is performed on records in a database as taught by Singh. The motivation for doing so would have been to protect both the confidentiality and the analytical utility of a database via built-in optimality considerations [Singh, par. 36].
Referring to claim 2, Miyakawa discloses wherein the replacer is configured to replace the attribute values of the replacement attribute in the data, based on the useful index and the replacement limitation, wherein the useful index is obtained based on a feature amount extracted from the data before replacement of the attribute values of the replacement attribute determined by the determiner and the feature amount extracted from the data after replacement of the attribute values of the replacement attribute [pars. 128 and 132; usefulness is determined based on amount of change (i.e., how much of the original information is kept) at each step of the anonymization processes].
Referring to claim 3, Miyakawa discloses an obtainer [fig. 3A, CPU 310] configured to obtain assumptive information being information assumed as known by a viewer of the data among information about the data, wherein the determiner is configured to determine the replacement attribute from among the plurality of attributes, based on the assumptive information obtained by the obtainer [pars. 176 and 181; the anonymization processes are performed so that combining information that has already been provided (i.e., assumptive information) with requested information still satisfies anonymity].
Referring to claim 4, Miyakawa discloses an obtainer [fig. 3A, CPU 310] configured to obtain assumptive information being information assumed as known by a viewer of the data among information about the data, wherein the replacer is configured to determine the replacement limitation based on the assumptive information obtained by the obtainer, and to replace the attribute values of the replacement attribute in the data determined by the determiner based on the useful index, and the determined replacement limitation [pars. 176 and 181; information that has already been provided (i.e., assumptive information) is integrated with requested information, and the anonymization policy is applied to the integrated information].
Referring to claim 5, Miyakawa discloses wherein the replacer is configured to replace the attribute values of the replacement attribute in the data determined by the determiner, based on the useful index and the replacement limitation, wherein the replacement limitation is a limitation about a distance between the data before replacement of the attribute values of the replacement attribute determined by the determiner and the data after replacement of the attribute values of the replacement attribute [par. 85; the anonymization policy may relate to abstraction level or accuracy of item values].
Referring to claim 6, Miyakawa discloses wherein the replacer is configured to replace the attribute values of the replacement attribute in the data determined by the determiner, based on the useful index and the replacement limitation, wherein the replacement limitation is a limitation about a number of the attribute values not being replaced before and after replacement of the attribute values of the replacement attribute in the data as the distance determined by the determiner [pars. 75 and 85; the anonymization policy may relate to number of item values to be anonymized (e.g., index 1 = all values of an address item, index 2 = every value but the house number, index 3 = only the prefecture value), which is equivalent to indicating which values not to replace].
Referring to claim 7, Miyakawa discloses wherein the replacer is configured to replace the attribute values of the replacement attribute in the data determined by the determiner, based on the useful index and the replacement limitation, wherein the replacement limitation is a limitation about a minimum value of number of times in a replacement operation of the attribute values in replacement of the attribute values of the replacement attribute in the data as the distance determined by the determiner [pars. 75 and 85; the anonymization policy may relate to number of item values to be anonymized (e.g., index 1 = all values of an address item, index 2 = every value but the house number, index 3 = only the prefecture value), which is equivalent to indicating which values not to replace].
Referring to claim 8, Miyakawa discloses wherein the replacer is configured to replace the attribute values of the replacement attribute in the data determined by the determiner, based on the useful index and the replacement limitation, wherein the replacement limitation is a limitation to be replaced between the attribute values belonging to different groups [pars. 75 and 85; the anonymity processes may relate to a “separation” process for anonymizing based on a combination of different items].
Referring to claim 9, Miyakawa discloses wherein the replacer is configured to use an optimization method under a limitation condition set as the replacement limitation, identify a replacement pattern of the attribute values of the replacement attribute in the data including a value of the useful index as an objective function to be minimized, determined by the determiner, and replace the attribute values of the replacement attribute in the data based on the identified replacement pattern [pars. 77, 128, and 132; usefulness is satisfied by minimizing the amount of changes performed by the anonymization processes; lowest priority items are processed first until anonymity is satisfied]
Referring to claim 13, Miyakawa discloses wherein the data include a common attribute with each other, and include a plurality of data to be related based on the common attribute, and the determiner is configured to determine the common attribute as the replacement attribute [par. 111; different items may be related based on a common attribute and anonymized based on that common attribute (e.g., addresses located in Tokyo are anonymized to “Tokyo”)].
Referring to claim 14, see the rejection for claim 1, which incorporates the claimed steps.
Referring to claim 15, see at least the rejection for claim 1. Miyakawa further discloses a non-transitory computer-readable recording medium [fig. 3A, storage 350] that records a program [fig. 3A, program 353] to cause a computer to execute the claimed steps.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and Singh in view of Toyoda (US Pub. 20140304244).
Referring to claim 10, Miyakawa discloses wherein the replacer is configured to replace the attribute values of the replacement attribute in the data determined by the determiner, based on the useful index [pars. 77, 85, 128, and 132; note the anonymization processes performed according to the use or utility of the user (i.e., usefulness), which is indicated by a priority value].
Miyakawa and Singh do not appear to explicitly disclose the replacing is performed based on a penalty value to be obtained depending on the replacement limitation.
However, Toyoda discloses the replacing is performed based on a penalty value to be obtained depending on the replacement limitation [par. 221; an anonymization index is specified based on information loss].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anonymization taught by the combination of Miyakawa and Singh so that the anonymization policy is based on information loss as taught by Toyoda. The motivation for doing so would have been to further preserve the usefulness of information by reducing information loss even when the amount of information increases or decreases [Miyakawa, pars. 128 and 132; Toyoda, par. 222].



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157